Per Curiam.

Based on the reasoning set forth in its opinion, we affirm the judgment of the court of appeals denying appellant’s application for reopening for failing to establish a colorable claim of ineffective assistance of counsel on the part of appellate counsel. Spivey, supra, 84 Ohio St.3d at 25, 701 N.E.2d at 697. In none of the six instances has Jells raised “a genuine issue as to whether [he] was deprived of the effective assistance of counsel on appeal” before the court of appeals, as required under App.R. 26(B).

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.